Citation Nr: 1525409	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned an initial 10 percent rating for GERD, effective July 20, 2009. 

The Veteran submitted a substantive appeal in July 2013 with a letter from a private physician and a written statement.  The Board has considered that evidence without initial AOJ consideration.  Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review that evidence).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

Since the July 20, 2009 effective date of the grant of service connection, the Veteran's service-connected GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.




CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but not higher, for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7346 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting a higher initial rating of 30 percent for the service-connected GERD since the July 20, 2009, effective date of the grant of service connection.  The Veteran has repeatedly stipulated that a grant of a 30 percent rating would fully satisfy the appeal for a higher initial rating, such as in a June 2010 notice of disagreement and July 2013 written correspondence.  Therefore, the Board finds that this decision constitutes a full grant of the benefits sought on appeal on the issue of entitlement to a higher initial rating for GERD and no further discussion regarding the duties to notify or assist is required.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A May 2010 rating decision granted service connection and assigned an initial 10 percent disability rating for GERD, effective July 20, 2009, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  As there is no Diagnostic Code for GERD, the RO has rated GERD analogous to hiatal hernia under Diagnostic Code 7346. The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014). 

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent rating, of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

An August 2009 private gastroenterology record notes that the Veteran was seen with complaints of severe atypical chest pain and trouble swallowing at time.  He had severe reflux associated with some nausea, abdominal pain, and discomfort.  His last weight was 186 pounds.

Private medical records from September 2009 show that the Veteran complained of dysphagia and atypical chest pain.  The diagnosis was GERD.  

September 2009 private medical records show that the Veteran underwent an esophagogastroduodenoscopy (EGD) that revealed an impression of EGD with biopsy, GERD, hiatal hernia, diffuse gastritis, esophageal dilatation, and esophageal spasms.  A September 2009 gastric biopsy shows a diagnosis of chronic active gastritis, severe, numerous H pylori-like organisms, and foci of goblet cells presents.   

A December 2009 VA esophagus and hiatal hernia examination report shows that the Veteran is taking medication, but still has GERD symptoms.  He had an episode of heartburn and choking at night about half the days during the week, even though he took Protonix and slept on several pillows and waited at least two hours after a meal before lying down.  The diagnosis was GERD.  

In a May 2010 notice of disagreement, the Veteran asserted that he believed his disability rating for GERD should be 30 percent, not 10 percent.  He stated that he experienced persistent and recurrent dysphagia, heartburn, regurgitation, and substernal arm and shoulder pain, and that those symptoms had been constant for many years.  

An October 2011 St. Vincent Medical Center record notes that the Veteran's weight was 193.3 pounds.  

A June 2012 VA esophageal condition examination report shows that the Veteran was diagnosed with GERD.  The Veteran reported daily heartburn and GERD requiring twice daily Protonix.  He vomited food daily which required him to eat six meals per day.  He had dysphagia daily.  He had chest pain and shoulder pain associated with reflux.  The heartburn lasted 10 minutes.  He did not have upper abdominal pain.  The examiner noted that the symptoms due to the Veteran's GERD include persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux four or more times per year, lasting less than one day, recurrent nausea and vomiting more than four times per year, lasting less than one day.  His weight was 188 on examination.  He had a tender upper abdomen on examination without organomegaly.  The examiner found that the Veteran's esophageal conditions did not impact his ability to work. 

June 2012 through November 2012 private medical records show that the Veteran reported symptoms that included trouble swallowing, heartburn, nausea, vomiting, abdominal pain, excessive belching, and that he slept upright due to GERD.

November 2012 private medical records show that the Veteran was admitted to Baptist Medical Center with complaints of gastrointestinal symptoms that included abdominal pain, vomiting, and nausea.  His weight was 184.  After undergoing diagnostic procedures, he was assessed with gastritis, esophagitis, and hiatal hernia.  In addition, a gastric emptying study revealed a clinical indication of gastroparesis.  

January 2013 private medical records show that the Veteran complained of abdominal pain and bloating.  He was assessed with gastritis.  His weight was 194 pounds.  

A May 2013 VA esophageal condition examination report shows that the Veteran took medication daily for the treatment of GERD.  Symptoms that he had due to GERD included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux four or more times a year, averaging less than one day.  He was not found to have anemia, weight loss, nausea, vomiting, hematemesis, melena, or esophageal stricture, spasm, or diverticula due to GERD.  The examiner concluded that the Veteran's esophageal condition did not impact his ability to work.  In addition, the examiner remarked that the repeat vomiting discussed in the previous June 2012 VA examination is related to a non service-connected gastroparesis condition.   In that regard, a May 2013 VA intestinal condition examination report shows that the Veteran's was diagnosed with abdominal pain and diarrhea associated with non service-connected gastroparesis.  In addition, the Veteran was currently diagnosed with delayed gastric emptying due to gastroparesis.  

In a July 2013 letter, the Veteran's private physician, A. Tahiri, M.D., stated that the Veteran had multiple gastrointestinal problems, including peptic ulcer disease, esophagitis, hiatal hernia, gastritis, and gastroparesis.  As a result of those diagnoses, the Veteran lives with severe abdominal pain, nausea, and vomiting.  He had multiple office visits and hospital admissions.  He had not responded well to many medications and that had made treating him a challenge.  His constant abdominal pain, nausea, and vomiting left him fatigued and physically very weak.  With his diagnosis of gastroparesis, he was not able to absorb well many of the medications prescribed.  

In July 2013 written correspondence, the Veteran stated that he felt very strongly that he should be granted a 30 percent disability rating for his GERD, dating back to the original award date.  

During the April 2015 Board hearing, the Veteran testified that his current symptoms associated with GERD were nausea, vomiting, abdominal pain, uncontrolled diarrhea, chest pain, and acid reflux.  The Veteran stated that he slept in a recliner at a 45 degree angle due to his symptoms.  He testified that the medication he took for the symptoms provided some relief.  With regard to his daily life, the Veteran stated that he had not been able to socialize because of the pain, nausea, and vomiting.  He had regurgitation on a daily basis, with chest pain and abdominal and arm pain.  During holiday meals, he noted that he felt like he was choking while eating.  He further stated that over the previous two months he had lost eight pounds.  

In light of all the foregoing, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a higher initial 30 percent rating under Diagnostic Code 7346, since the July 20, 2009, effective date of the grant of service connection.  The evidence of record shows that the Veteran's service-connected GERD has been manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, and arm and shoulder pain.  His symptoms appear to be productive of a considerable impairment of health.

The Board does not find that the next higher 60 percent rating is more nearly approximated as the evidence does not demonstrate any evidence of hematemesis or melena with moderate anemia at any time since the effective date of the grant of service connection.  Furthermore, while the evidence shows that there is evidence of abdominal pain, nausea, vomiting, and diarrhea, the Veteran's private physicians and the May 2013 VA examiners have attributed those symptoms to the Veteran's non service-connected gastroparesis and other non service-connected disabilities, to include peptic ulcer disease and gastritis.  The Board notes that this is a situation where the manifestations of abdominal pain, nausea, vomiting and diarrhea have been medically distinguished from the Veteran's service-connected GERD disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In fact, the May 2013 VA examiners have done so quite ably, and those findings are supported by the private medical evidence of record.  In addition, while the Veteran's weight has fluctuated during the course of the appeal between 184 and 194 pounds, the Board finds that is not the equivalent of material weight loss.  In sum, the evidence more closely approximates the criteria for an initial 30 percent rating, as GERD causes considerable impairment in health rather than severe impairment.  

The Board has also considered whether the Veteran's claim for an initial higher rating should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2014) and has concluded that referral is not warranted. The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for GERD.  However, the Veteran does not meet the criteria for a higher rating.  The record does not suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, or require frequent hospitalization or cause marked interference with employment.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the weight of the credible evidence demonstrates that since July 20, 2009 when service connection became effective, the Veteran's GERD has warranted a 30 percent rating, but not higher.  The Board has resolved all reasonable doubt in favor of the Veteran in making this decision, but finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 30 percent rating for GERD, but not higher, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


